IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50853
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GERALDO H. RODRIGUEZ,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-96-CR-152-ALL
                        - - - - - - - - - -
                          August 10, 1998

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Geraldo H. Rodriguez appeals his jury conviction of

possession with intent to distribute heroin.   He argues that

1) his confessions were involuntary because they were induced by

police officers’ promise to not file charges against his wife if

he cooperated, and 2) the district court erred in attributing 730

grams of heroin to Rodriguez.

     The record indicates that there was sufficient evidence to

support a good faith arrest of Rodriguez’s wife, and therefore

Rodriguez’s argument that his confessions were involuntary

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-50853
                                  -2-

because of his desire to extricate her criminal charges is

without merit.     See Allen v. McCotter, 804 F.2d 1362, 1364 (5th

Cir. 1986).

     The presentence report’s and the officer’s testimony at the

sentencing hearing provided a sufficient indicia of reliability

for the district court to find that Rodriguez was accountable for

730 grams of heroin.     United States v. Golden, 17 F.3d 735, 736-

37 (5th Cir. 1995); United States v. Gracia, 983 F.2d 625, 628-30

(5th Cir. 1993).

     AFFIRMED.